Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1, 5-8, 12-15 & 19-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Scott A. Elchert (Reg. No. 55,149) on 2/2/2021.

The application has been amended as follows: 

1. (Currently Amended) A relay communication method, comprising:
receiving, by a computer, data from an application;
determining, by the computer, whether a data remaining amount to be relayed to a communication destination in response to receiving of new data of the application is larger than a predetermined amount, the predetermined amount being set in advance according to an allowable amount of delay of the data at a time of relaying to the communication destination; and
when the data remaining amount is larger than the predetermined amount, determining, by the computer, a relay path of each of a plurality of data received from the application according to a protocol of a disruption tolerant network based on a priority of each of the plurality of data,
, 
when the data remaining amount is larger than the predetermined amount and when the priority of the new data among the plurality of data received from the application is higher than the priority of other data, the method further comprising storing, by the computer, the other data in a storage area corresponding to a communication interface different from the new data, 
when the data remaining amount is larger than the predetermined amount and when the priority of the new data among the plurality of data received from the application is higher than the priority of the other data, the method further comprising assigning, by the computer, information related to the relaying process to the other data. 
2. – 4. (Canceled) 5. (Original) The relay communication method according to claim 1, wherein, when the data remaining amount is larger than the predetermined amount and when the priority of the new data among the plurality of data received from the application is lower than the priority of the other data, the method further comprising storing, by the computer, the new data in a storage area corresponding to a communication interface different from the other data. 6. (Original) The relay communication method according to claim 5, wherein, when the data remaining amount is larger than the predetermined amount and when the priority of the new data among the plurality of data received from the application is lower than the priority of the other data, the method further comprising assigning, by the computer, information related to the relaying process to the new data. 7. (Original) The relay communication method according to claim 1, wherein, when the new data is received from the application, the method further comprising determining, by the computer, a relay path according to a protocol of a disruption tolerance network of the new data based on the size of the new data. Currently Amended) A non-transitory computer-readable recording medium having stored therein a relay communication program that causes a computer to execute a process, the process comprising:
receiving data from an application;
determining whether a data remaining amount to be relayed to a communication destination in response to receiving of new data of the application is larger than a predetermined amount, the predetermined amount being set in advance according to an allowable amount of delay of the data at a time of relaying to the communication destination; and
when the data remaining amount is larger than the predetermined amount, determining a relay path of each of a plurality of data received from the application according to a protocol of a disruption tolerant network based on a priority of each of the plurality of data,
wherein the priority is set based on time information that is assigned to each of the plurality of data received from the application and indicates a time at which each of the plurality of data is generated, 
when the data remaining amount is larger than the predetermined amount and when the priority of the new data among the plurality of data received from the application is higher than the priority of other data, the process further comprising storing the other data in a storage area corresponding to a communication interface different from the new data, 
when the data remaining amount is larger than the predetermined amount and when the priority of the new data among the plurality of data received from the application is higher than the priority of the other data, the process further comprising assigning information related to the relaying process to the other data. 9. – 11. (Canceled) 12. (Original) The non-transitory computer-readable recording medium according to claim 8, wherein, when the data remaining amount is larger than the predetermined amount and when the priority of the new data among the plurality of data received from the application is lower than the priority of other data, the process further comprising storing the new data in a storage area corresponding to a communication interface different from the other data. Original) The non-transitory computer-readable recording medium according to claim 12, wherein, when the data remaining amount is larger than the predetermined amount and when the priority of the new data among the plurality of data received from the application is lower than the priority of the other data, the process further comprising assigning information related to the relaying process to the new data. 14. (Original) The non-transitory computer-readable recording medium according to claim 8, wherein, when the new data is received from the application, the process further comprising determining a relay path according to a protocol of a disruption tolerance network of the new data based on the size of the new data. 15. (Currently Amended) A relay communication device, comprising:
a memory; and
a processor coupled to the memory and the processor configured to:
receive data from an application;
determine whether a data remaining amount to be relayed to a communication destination in response to receiving of new data of the application is larger than a predetermined amount, the predetermined amount being set in advance according to an allowable amount of delay of the data at a time of relaying to the communication destination; and
when the data remaining amount is larger than the predetermined amount, determine a relay path of each of a plurality of data received from the application according to a protocol of a disruption tolerant network based on a priority of each of the plurality of data,
wherein the priority is set based on time information that is assigned to each of the plurality of data received from the application and indicates a time at which each of the plurality of data is generated, 
when the data remaining amount is larger than the predetermined amount and when the priority of the new data among the plurality of data received from the application is higher than the priority of other data, store the other data in a storage area corresponding to a communication interface different from the new data, 
when the data remaining amount is larger than the predetermined amount and when the priority of the new data among the plurality of data received from the application is higher than the priority of the other data, assign information related to the relaying process to the other data. 16. – 18. (Canceled) 19. (Original) The relay communication device according to claim 17, wherein the processor is further configured to:
store the new data in a storage area corresponding to a communication interface different from the other data when the data remaining amount is larger than the predetermined amount and when the priority of the new data among the plurality of data received from the application is lower than the priority of the other data. 20. (Original) The relay communication device according to claim 19, wherein, when the data remaining amount is larger than the predetermined amount and when the priority of the new data among the plurality of data received from the application is lower than the priority of the other data, the processor assigns information related to the relaying process to the new data.





Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claims 1, 8 and 15 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims 1, 5-8, 12-15 & 19-20 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                                                                                                                                              Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449